Title: To John Adams from Elkanah Watson, 5 June 1798
From: Watson, Elkanah
To: Adams, John



Sir
Albany 5th June 1798

Your Charitable belief, as expressed in your late Answer to the Providence Address,—that Many of your Countrymen had adhered to the French from a blind Infatuation; So exactly Meets My Case, that & is so liberal, & Conciliating that I feel it a duty incumbent on Me Instead of Mingling with the Mass in Signing an address to you (however laudable the Measure) to hazard the Liberty of a More particular recantation of My late political faith in a private Letter.
Haveing formed an eairly attatchment for the French People, from the Strong impression their Civilities Made on my Mind when a Youth,& deploreing the Arbitrary powers & bigotry, which degraded them in the eyes of a free people: from the first dawn of their Revolution I Confess I have been as ardent in My Wishes for their Ultimate Success to establish their Liberties, as If France had been My Native Country.Notwithstanding I was Obliged to detest their Sanguinary and horid Measures; Yet I tried as far as possible to Cover them with a Charitable Viel, fondly hopeing, that All Would terminate to the eventual happiness & the emancipation of every oppressed Country.
Nothing Short of the promulgation of the dispatches, Could have weakened my faith: but the Viel is effectually Removed & their Subsequent Conduct to Switzerland has opened My eyes, & Convinces Me that the leaders of France, are a Corrupt unprincipel’d Sett, haveing Nothing in View, but to Gratify their personal ambition, & avarice, at the expence of the Miseries of Mankind. I ardently Pray, that One Voice, & One State will now Cement the American people to assert their dignity, & Independence, & that dayly experience Will Convince us All, of the importance of being truly Independant, (in the Utmost Latitude) of every Connection with any European Power, which Will expose Us to their future Quarils or Caprician Measures.
I am equally persuaded that an unqualified disavowal (by the Measures of Our Government) of every partiality to any Nation that may Wish to implicate us in their Views, and a Cordial & Marked disapprobation of every innovation upon Our Rights, either on Sea or On Land, from Whatever quarter it has, or May Come; Will be the Certain means of Consolidateing that Union Now so happily cementing Among us.
In short; it Seems to me—If this horid War of extirmination Continues Much Longer, We Shall be forced to withdraw Our Commerce from them All. & Let loose Our Cruizers, Indiscriminately on All, the Beligerent Power’s & however dreadfull the Alternation. We Should be safer than We are Now t  Unite every Man, & place us  on attitude of Self Deffence, & enable us in a Short time to Cover the Ocean with Our Cruizers.I take the Liberty to Inclose a Little Sopïel I Let off Yesterday. My Motives are to Cement and Unite. I trust the Sentiments will be approved by You.
I am with Profound Respect / Your Obliged
Elka. Watson Jr.